DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 22-41 are pending in this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,828,370. Although the claims at issue are not identical, they are not patentably distinct from each other.  The reference claims are drawn to compounds of Formula (I) (relevant portion of reference claim depicted below for convenience):

    PNG
    media_image1.png
    279
    280
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    354
    268
    media_image2.png
    Greyscale

The reference claims further recite subgeneric or specific embodiments of the genus of Formula (I), see claims 2-7.  The reference claims further include pharmaceutical composition of the claimed compounds, see claims 8-9; a method of inhibiting Abelson-family tyrosine kinases, c-Abl1, c-Abl2, PDGFRa, PDGFRb, and c-Kit comprising administering the claimed compounds, see claims 10-13; and a method of treating a mammal suffering from Chronic Myelogenous Leukemia or a GastroIntestinal Stromal Tumor comprising administering the claimed compounds, see claims 14-15.  The reference disclosure provides that compounds that inhibit the activity of Abelson-family tyrosine kinases, are useful as anti-cancer and anti-infective therapeutics to treat cancer, bacterial and viral infection (see col. 1, lines 23-30).
The compound or a pharmaceutically acceptable salt thereof recited in instant claims falls within the genus of Formula (I) of the reference claims.  One of ordinary skill in the art would have been motivated to select any of the reference claimed compounds or pharmaceutically acceptable salts thereof including the compound of instant claims, with the reasonable 

Claims 22, and 24-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,118,923. Although the claims at issue are not identical, they are not patentably distinct from each other.  The reference claims are drawn to ‘a method for treating … comprising administering an effective amount of a compound of Formula (I) …’, wherein the genus of Formula (I) encompasses the compound recited in instant claims.  The reference claims also provide subgeneric or specific embodiments of Formula (I), see claims 2-9.  (Relevant portion from reference claims provided below for convenience).

    PNG
    media_image3.png
    51
    274
    media_image3.png
    Greyscale
		
    PNG
    media_image4.png
    35
    270
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    345
    271
    media_image5.png
    Greyscale
		
    PNG
    media_image6.png
    262
    245
    media_image6.png
    Greyscale


One of ordinary skill in the art in possession of reference claimed method of administering the compound of Formula (I), would have been motivated to select any of the species from the reference generic structures or the structural analogs thereof including the compound recited in instant claims, with the reasonable expectation that any of the compounds of the reference claims would be useful as pharmaceutical agents as taught in reference claims.

Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,344,027. Although the claims at issue are not identical, they are not patentably distinct from each other.  The reference claims are drawn to a compound and the corresponding pharmaceutically acceptable salt (relevant portion of reference claim depicted below for convenience):
 
    PNG
    media_image7.png
    30
    270
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    137
    262
    media_image8.png
    Greyscale

The reference claims further include pharmaceutical composition of the claimed compounds, see claims 5-8.  The reference disclosure provides that invention compounds are useful in altering activity of one or more Abelson-family tyrosine kinases (ATKs) (col. 9, lines 46-48); and 
The compound recited in instant claims drawn to ‘method of treating gastrointestinal stromal tumor (GIST), chronic myelogenous leukemia, a bacterial infection, or a viral infection’ is structurally analogous to the compound of reference claims.  The compound recited in instant claims has a 3-methyl-1,2-oxazol-5-yl group (i.e., 
    PNG
    media_image9.png
    61
    59
    media_image9.png
    Greyscale
) as compared to the 4-methyl-1,2-oxazol-5-yl (i.e., 
    PNG
    media_image10.png
    54
    54
    media_image10.png
    Greyscale
), i.e., the position of the methyl substituent on the isoxazole ring is different in the compound of instant claims when compared to the compound of reference claims.  One of ordinary skill in the art would have been motivated to select a structural analog of the reference claimed compound and/or pharmaceutically acceptable salts thereof and use them as taught in the reference, with the reasonable expectation that such structurally analogous compounds or the salts thereof would have the same properties and therefore, the same use as taught for the reference claimed compound.
See MPEP § 804 (II): The specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)(“[W]ords in patent claims are given their ordinary meaning in the usage of the field of the invention, unless the text of the patent makes clear that a word was used with a special meaning.”); Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998) (“Where there are several common meanings for a claim term, the patent disclosure serves to point away from the improper meanings and toward the proper meanings.”).
Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385. Therefore, we affirm the district court's judgement that the asserted claims of the '826 patent are invalid for obviousness-type double patenting over the '614 patent". See Sun Pharmaceutical Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 1389 (2010).
In Abbvie Inc. v. Kennedy Institute of Rhematology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed Cir 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See also Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed Cir 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed Cir 2003).

Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,906,896. Although the claims at issue are not identical, they are not patentably distinct from each other.  The reference claims are drawn to ‘a method of treating gastrointestinal stromal tumor (GIST), chronic myelogenous leukemia, a bacterial infection, or a viral infection in a mammal by administering to the mammal a therapeutically effective amount of a compound …’ (relevant portion from reference claims provided below for convenience):

    PNG
    media_image11.png
    27
    267
    media_image11.png
    Greyscale
	
    PNG
    media_image12.png
    200
    273
    media_image12.png
    Greyscale

The compound recited in instant claims drawn to ‘method of treating gastrointestinal stromal tumor (GIST), chronic myelogenous leukemia, a bacterial infection, or a viral infection’ is structurally analogous to the compound of reference claims.  The compound recited in instant claims has a 3-methyl-1,2-oxazol-5-yl group (i.e., 
    PNG
    media_image9.png
    61
    59
    media_image9.png
    Greyscale
) as compared to the 4-methyl-1,2-oxazol-5-yl (i.e., 
    PNG
    media_image10.png
    54
    54
    media_image10.png
    Greyscale
), i.e., the position of the methyl substituent on the isoxazole ring is different in the compound of instant claims when compared to the compound of reference claims.  One of ordinary skill in the art would have been motivated to select a structural analog of the reference claimed compound and/or pharmaceutically acceptable salts thereof and use them as taught in the reference claims, with the reasonable expectation that such structurally analogous compounds or the salts thereof would have the same properties and therefore, the same use as taught for the reference claimed compound.

Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,316,031. Although the claims at issue are not identical, they are not patentably distinct from each other.  The reference claims are drawn to a 
  
    PNG
    media_image13.png
    192
    276
    media_image13.png
    Greyscale

The reference claims further include pharmaceutical composition of the claimed compounds, see claims 5-8.  The reference disclosure provides that invention compounds are useful in altering activity of one or more Abelson-family tyrosine kinases (ATKs) (col. 9, lines 38-40); and compounds that inhibit the activity of Abelson-family tyrosine kinases, are useful as anti-cancer and anti-infective therapeutics to treat cancer, bacterial and viral infection (see col. 1, lines 28-39).
The compound recited in instant claims drawn to ‘method of treating gastrointestinal stromal tumor (GIST), chronic myelogenous leukemia, a bacterial infection, or a viral infection’ is identical to the compound of reference claims.  One of ordinary skill in the art would have been motivated to select the reference claimed compounds and/or pharmaceutically acceptable salts thereof and use them as taught in the reference, with the reasonable expectation that the compound or the salt thereof would have the same properties and therefore, the same use as taught for the reference claimed compound.
See MPEP § 804 (II): The specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)(“[W]ords in patent claims are given their ordinary Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998) (“Where there are several common meanings for a claim term, the patent disclosure serves to point away from the improper meanings and toward the proper meanings.”).
Claims drawn to previously disclosed utility of patented compounds were held invalid for obviousness-type double patenting. "The asserted claims of the later '826 patent simply claim the anticancer use disclosed in the specification of the '614 patent as a method of use claim. See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385. Therefore, we affirm the district court's judgement that the asserted claims of the '826 patent are invalid for obviousness-type double patenting over the '614 patent". See Sun Pharmaceutical Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 1389 (2010).
In Abbvie Inc. v. Kennedy Institute of Rhematology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed Cir 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See also Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed Cir 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed Cir 2003).

	Receipt is acknowledged of the Information Disclosure Statements filed on April 2, 2021; August 10, 2021; and September 10, 2021, and copies are enclosed herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

November 12, 2021